Citation Nr: 0534911	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine (claimed as a low back condition).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to September 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In relevant part, the RO denied service 
connection for arthritis of the lumbosacral spine (claimed as 
a low back condition).  In October 2004, the Board remanded 
the appeal for further development.


FINDINGS OF FACT

Arthritis of the lumbar spine did not originate in service or 
within one year thereafter, and it is not related to service.


CONCLUSION OF LAW

Arthritis of the lumbar spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the July 2003 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection, and of his and 
VA's respective duties for obtaining evidence.  The letter 
also asked him to send any additional information or 
evidence.  Moreover, in a November 2004 letter, VA 
specifically asked the veteran to send any information or 
evidence in his possession that might support his claim.  
Thus, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  

In addition, the veteran was provided with a copy of the 
appealed June 1999 rating decision, December 1999 statement 
of the case, September 2001 and October 2004 Board remands, 
and February 2004 and August 2005 supplemental statements of 
the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, and statements made by the veteran 
in support of his claim.  In this regard, the Board observes 
that all available private medical records have been obtained 
and associated with the claims file.

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Factual Background

Initially, the Board notes that the veteran's service medical 
records reflect complaints of back pain.  A July 7, 1978, 
entry reflects lumbago; and a physical profile record dated 
that same day reflects temporary limited duty based on back 
pain.  In addition, a July 17, 1978, entry reflects 
complaints of continuing back pain and an impression of a 
mild back strain, and a physical profile record dated that 
same day reflects temporary limited duty based on back pain.  
X-rays taken that day were reported as showing no significant 
abnormalities.  An entry on the following day again reflects 
complaints of back pain and that the veteran was returned to 
duty.  Lastly, his separation examination report reflects no 
complaints of back pain and a normal examination of the 
spine.

Post service, a December 1990 private treatment note reflects 
complaints of pain in the right hip, which underwent a total 
replacement, and that X-rays showed no abnormalities in the 
lumbar spine.

February 1991 private medical records reflect that the 
veteran underwent a total replacement of the left hip.  

A June 10, 1991, private treatment note reflects that the 
veteran was involved in a motor vehicle accident three days 
ago, and that he sustained injuries to the neck and lower 
back.  X-rays showed minor degenerative osteophytes but no 
evidence of acute injury.  The impression was cervical and 
lumbar strains.  

A May 1992 private treatment note reflects complaints of back 
pain.  The veteran stated that he was not sure exactly what 
has happened but that his back has hurt him almost 
continuously now for a year or so.  X-rays did not show any 
significant bone or disk changes.

A February 25, 1993, private treatment note reflects that the 
veteran came in with a new problem, that he was involved in a 
motor vehicle accident the night before and was having back 
pain.  X-rays did not show any acute injury.

June and August 1993 private medical records reflect that a 
CT (computed tomography) of the lower back was negative.

A July 1998 claimant questionnaire completed for a VA 
examination reflects the veteran's reported history of 
chronic low back strain ever since service.  It also reflects 
the veteran's statement that his service medical records 
clearly evidence that his chronic low back strain was 
incurred in or aggravated in the line of duty, as also 
evidenced by the physical profile restrictions.  

The July 1998 VA examination report reflects the veteran's 
statement that his low back pain was incurred or aggravated 
in the line of duty while on active duty in the military and 
that he has had a chronic low back strain ever since.  The 
impression was decreased range of motion of the lumbar spine 
with tenderness and left lumbar spasm.  

A September 1999 VA treatment note reflects a history of low 
back pain secondary to a motor vehicle accident.

A December 2003 VA examination report reflects that, although 
there is evidence that the veteran had low back pain in 
service, he does not recall how it started and he denied any 
injury.  The veteran stated that following discharge he 
worked as a machine operator working 36- to 48-hour weeks 
until April 1989, when he began to experience symptoms in 
both hips and was later diagnosed with avascular necrosis of 
the hips and underwent replacements.  He also reported 
sustaining two motor vehicle accidents in the early 1990s and 
that since that time he has had a distinctive history of low 
back problems.  

The examiner stated that the low back was a source of 
symptoms during the veteran's military service but that there 
is no characterization of the problem.  He again noted that 
the veteran worked full time after discharge and that the 
back problems redeveloped after two automobile accidents and 
surgery on the hips.  The examiner concluded that it is more 
than likely as not that the veteran's current low back 
problem is not connected with his tenure during the service.  

A December 2003 VA addendum, completed by the above examiner, 
reflects that the veteran complained of low back pain while 
in service but was uncharacterized, and that following 
discharge the veteran worked full time, sustained two 
automobile accidents, and then developed significant 
complaints of low back pain.  X-rays of the lumbosacral spine 
showed mild hypertrophic degenerative disk disease.  The 
examiner stated that, based on these X-ray results and the 
clinical examination, the veteran's low back problem probably 
occurred a number of years after his discharge and that it is 
mild in nature.  The examiner thus concluded that it is as 
likely as not that the veteran's low back problem is not 
connected with service.

In November 2004, the examiner who provided the above 
examination and addendum reviewed the veteran's claims file 
and completed a report clarifying his earlier statements.  

The examiner noted that there were two distinct episodes of 
the veteran's low back condition.  He stated that the first 
was during service, but that there was no evidence of an 
injury and no evidence that the veteran complained of it 
specifically or was treated or disabled by it.  The examiner 
then opined that it is very likely that this represents 
episodes of low back pain from which almost everybody suffers 
from time to time, and it is likely that the veteran had 
similar symptoms before entering service.  He also noted that 
the veteran was not specifically examined for his back for a 
long time, apparently because he did not complain about it.  

The examiner then pointed out that a 1993 CT of the lumbar 
spine was negative.  He also noted that the December 2003 VA 
examination was normal, and opined that the problems from 
which the veteran was suffering were related to hip disease.  
He stated that X-rays at that time showed mild hypertrophic 
degenerative joint disease of the low back and that this 
would be considered normal for a person of age 48.  

The examiner noted that the veteran's second episode of low 
back pain occurred sometime in the mid 1980s or 1990s, and 
that the veteran had two automobile accidents that may or may 
not be associated with it.  He again noted that the December 
2003 VA examination showed no evidence of arthritis in the 
low back and that X-rays showed minor changes within normal 
limits.  

The examiner concluded that it is less likely than not, i.e. 
a probability of less than 50 percent, that the veteran's 
arthritis of the lumbar spine is related to service.  He 
noted that this applies to both the first episode of low back 
pain and the second episode which occurred long after 
discharge.  He added that there was no evidence of arthritis 
of the lumbar spine of a clinical nature even now, and that 
the only complaints the veteran has are of pain with a normal 
examination.



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

After review, the Board notes the veteran's complaints of 
back pain in service but finds that his current complaints, 
diagnosed as arthritis of the lumbar spine, are not related 
to those in-service complaints.  In this regard, the Board 
notes the opinion of the VA examiner who provided the 
December 2003 VA examination report, the addendum, and the 
November 2004 clarification report.  

In the initial examination report, the examiner stated that 
it is more than likely as not that the veteran's current low 
back problem is not connected with his tenure during the 
service.  In this regard, the Board observes that the 
statement, and the report as a whole, clearly reflects the 
examiner's opinion that the veteran's arthritis of the lumbar 
spine is not related to service.  

The Board notes that the examiner's addendum concludes with 
his statement that it is as likely as not that the veteran's 
low back problem is not connected with service.  The Board 
observes that, although the statement suggests that the 
veteran's arthritis of the lumbar spine may be related to 
service, the rest of the addendum indicates the examiner's 
opinion that it is not related to service.  As indicated 
above, the Board sought clarification.  

In the November 2004 report, the examiner concluded that it 
is less likely than not that the veteran's arthritis of the 
lumbar spine is related to service.  The examiner added that 
the December 2003 X-ray findings are considered normal for a 
person of the veteran's age and that there was no evidence of 
arthritis of the lumbar spine of a clinical nature even now.  
Thus, the Board observes that this final report clearly 
reflects the examiner's opinion that the veteran's arthritis 
of the lumbar spine is not related to service.  

In addition, the Board points out that the veteran's 
separation examination report reflects no complaints of low 
back pain and a normal spine examination.  The Board also 
notes that the first report of arthritis of the lumbar spine 
is found in a June 1991 private medical note showing that X-
rays revealed minor degenerative osteophytes.  In this 
regard, the Board observes that this falls well outside of 
the presumptive one-year period under 38 C.F.R. § 3.307.  
Furthermore, the record does not reflect continuity of 
symptomatology after discharge. 

The Board notes that the veteran was discharged just after 
three months of service; however, the Board observes that he 
was discharged due to another disorder not on appeal.

The Board also notes that his service entrance examination 
report reflects a history of an injury to the sacral-iliac 
region, which the examiner noted as an injury to the sacrum 
that was not considered disabling.  In this regard, the Board 
observes that the sacrum and ilium are part of the pelvis at 
the lowest part of the spine.  Thus, the Board will consider 
the possibility that the veteran's back pain in service may 
have been a manifestation of his previous injury to the 
sacrum.  

Assuming that the presumption of sound condition applies in 
this case, as noted above, the veteran's service entrance 
examination report clearly and unmistakably establishes that 
any disability manifested by back pain, as due to an injury 
to the sacrum, pre-existed service.  Further, nothing in the 
record suggests otherwise.  

In addition, there is no evidence of an increase in any low 
back disorder, as due to an injury to the sacrum, during 
service or for many years following discharge.  In this 
regard, the Board notes that the veteran complained of back 
pain in service in July 1978; however, the Board observes 
that the impression was a mild back strain and there were no 
further complaints, including at his September 1978 
separation examination two months later.  Thus, even if the 
complaints of back pain were due to a recurrence of any back 
manifestations, as due to an injury to the sacrum, the Board 
finds that there is no evidence of a permanent increase in 
any low back disorder.  See Davis v. Principi, 276 F.3d 1341, 
1344-45 (Fed. Cir. 2002).  

Furthermore, the record contains no treatment for the back 
till June 1991, when the veteran complained of lower back 
pain after an automobile accident.  The veteran again 
complained of lower back pain in February 1993 after he was 
involved in a second automobile accident.  Moreover, the 
Board reiterates the opinion of the above VA examiner that 
the veteran's current low back disorder is not related to 
service.  Accordingly, the Board determines that the 
presumption of soundness is rebutted, as the veteran's 
service medical records, post-service private medical 
records, and VA examination reports clearly and unmistakably 
establish that any disability manifested by back pain, as due 
to an injury to the sacrum, pre-existed service and was not 
aggravated by service.  See 38 C.F.R. § 3.306(b); Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the veteran's contention that his 
arthritis of the lumbar spine is related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for arthritis of the lumbar spine.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for arthritis of the lumbar spine, claimed 
as a low back condition, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


